IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00273-CV

TOMMY LEON JONES,
                                                            Appellant
v.

BRAZOS COUNTY SHERIFF'S DEPARTMENT,
SARGEANT WRIGHT, SERGEANT CURRIE,
SARGEANT MITCHELL, OFFICER PRESTWOOD,
AND DR. FRANCES CHERIYAN,
                                    Appellees


                            From the 85th District Court
                                Brazos County, Texas
                          Trial Court No. 11-001243-CV-85


                           MEMORANDUM OPINION


       Tommy Leon Jones, a prison inmate, appeals the trial court’s dismissal of his

civil lawsuit for failure to comply with certain requirements for indigent inmate

litigation. See TEX. CIV. PRAC. & REM. CODE ANN. Ch. 14 (West 2002 & Supp. 2011).

Because the trial court did not abuse its discretion in dismissing the suit, we affirm the

trial court’s judgment.
        In the first of two issues, Jones complains that because the order of dismissal did

not indicate that his suit was dismissed without prejudice, it was dismissed with

prejudice, and the trial court abused its discretion. We review a dismissal pursuant to

Chapter 14 under an abuse-of-discretion standard. Allen v. Tex. Dep't Crim. Just., 80
S.W.3d 681, 682 (Tex. App.—Houston [1st Dist.] 2002, pet. denied); Hickson v. Moya, 926
S.W.2d 397, 398 (Tex. App.—Waco 1996, no writ).

        Jones filed his suit on May 16, 2011. The trial court dismissed the suit on May 24,

2011 for failure to include an affidavit of previous filings and a certified copy of his

inmate account statement with his petition. TEX. CIV. PRAC & REM. CODE ANN. §§

14.004(b), (c); 14.006(f) (West Supp. 2011; West 2001). The trial court is allowed to do

this. Amir-Sharif v. Mason, 243 S.W.3d 854, 856-57 (Tex. App.—Dallas 2008, no pet.).

Jones’ complaint, however, is that the trial court dismissed his suit with prejudice.

There is no designation of whether the dismissal was with or without prejudice, at all,

on the trial court’s order. Accordingly, Jones’s first issue is overruled.

        In his second issue, Jones contends the trial court judge should have been

disqualified. After the trial court dismissed Jones’ suit, Jones submitted a “Plaintiff’s

Motion for Fact Hearing” asserting that the trial court judge should disqualify himself

because the judge had a “vested interest” in the case. Treating this motion as a motion

for new trial on the basis of disqualification, the trial court declined to disqualify

himself and referred the issue to the Presiding Judge of the Second Administrative


Jones v. Brazos County Sheriff’s Dept.                                               Page 2
Judicial Region for consideration and action, if appropriate.       The Presiding Judge

denied Jones’ motion.

        A judge may be removed from a particular case either because he is

constitutionally disqualified, subject to a statutory strike, or recused under rules

promulgated by the Texas Supreme Court. See TEX. CONST. art. V, § 11; TEX. GOV'T CODE

ANN. § 74.053(d) (West 2005); TEX. R. CIV. P. 18a, 18b; TEX. R. APP. P. 16. The grounds

and procedures for each type of removal are fundamentally different. In re Union Pacific

Res. Co., 969 S.W.2d 427, 428 (Tex. 1998). Jones argues only that the trial court judge

should have recognized that he was disqualified.

        There are three Constitutional grounds for disqualification in a civil case. See

TEX. CONST. art. V, § 11; TEX. R. CIV. P. 18b(1). Jones relies upon the ground which

prohibits a judge from sitting in a case in which he may have an "interest." Id. The

interest Jones alleges is that the reason for Jones being at the Brazos County Jail, and

thus sustaining the injuries complained about in the underlying suit in this appeal, was

due to a motion to recuse filed by Jones against the same trial court judge in another

proceeding.

        Jones asserts in his brief

               No Judge shall sit in any case wherein the Judge may be interested,
        or where either of the parties may be connected with the Judge!! This
        Judge’s public admittance of his long term political and personal Friend
        Christopher Kirk, Sheriff of Brazos County removes all possibilities of his
        being neutral and detached in a civil proceeding whereas Appellant is


Jones v. Brazos County Sheriff’s Dept.                                                Page 3
        alleging “unauthorized use of Force” was used on him as retaliation For
        stances taken against this Judge.

Jones also alleges the judge may become a party in the trial or at least a hostile witness.

The current pleading, however, asserts a claim only against the Brazos County Sheriff’s

Department and some of its employees.

        For a judge to be disqualified, however, the interest he has must be a direct

pecuniary or property interest in the subject matter of the litigation. McKenna v. State,

209 S.W.3d 233, 235 (Tex. App.—Waco 2006), rev’d on other grounds, 747 S.W.3d 716 (Tex.

Crim. App. 2008); Gulf Maritime Warehouse Co. v. Towers, 858 S.W.2d 556, 558 (Tex.

App.—Beaumont 1993, writ denied). The grounds alleged by Jones do not rise to this

type of interest and do not require the trial court judge’s disqualification. Jones’ second

issue is overruled.

        Having overruled each of Jones’ issues on appeal, we affirm the judgment of the

trial court.


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed March 21, 2012
[CV06]




Jones v. Brazos County Sheriff’s Dept.                                               Page 4